



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Drysdale, 2019 ONCA 129

DATE: 20190220

DOCKET: C65892

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffery Drysdale

Appellant

Jeffery Drysdale, in person

Scott Hutchison, duty counsel

Andrew Hotke, for the respondent

Heard: February 11, 2019

On appeal from the sentence imposed on June 2, 2018 by
    Justice Patrick Boucher of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We do not agree that the trial judge erred by imposing an 18 month
    sentence on top of pre-trial custody.  This was a joint submission and
    statements made by both defence counsel and Crown counsel during their
    submissions were clear that the 18 months was on top of pre-trial custody.   The
    case was extensively pre-tried and the sentencing judge was involved in those
    discussions.  While the appellant did ask the trial judge to consider giving
    him credit for pre-trial custody that would reduce the sentence below 18
    months, we do not agree that given the discussions that had taken place , the
    trial judge erred by not agreeing to that request.

[2]

Ineffective assistance of counsel is not raised as a ground of appeal.

[3]

The Crown agrees that the victim fine surcharge should be set aside.

[4]

Accordingly the appeal is allowed but only to remove the victim fine
    surcharge.  The appeal is otherwise dismissed.


